IN THE SUPREME CO URT OF TENNESSEE
                       AT JACKSON
                                                              FILED
STATE OF TENNESSEE,                   )                       November 8, 1999
FOR PUBLICATION
                                      )            FI        Cecil Crowson, Jr.
LED: November 8, 1999                                       Appellate Court Clerk
          Appellant                   )
                                      )
HENRY CIRCUIT
v.                                    )            HON. JULIAN P. GUINN,
                                      )            JUDGE
                                      )
BRENDA ANN BURNS,
          E                           )            No. W1996-00004-SC-R11-CD
                                      )
                Appellee              )
                                      )




For the Appellant:                                 For the Appellee:

Andrew Frazier                              Paul G. Summers
Camden, Tennessee                           Attorney General and Reporter
(At Trial)
                                                     Michael C. Moore
David Raybin                                Solicitor General
Nashville, Tennessee
(On Appeal)                                        Elizabeth T. Ryan
                                                   Assistant Attorney General
                                                   Nashville, Tennessee

                                                   Robert Radford
                                                   District Attorney General




                                    OPINION

AFFIRMED AS MODIFIED                                       BARKER, J.
                                                    OPINION


        Defendant/appellee Brenda Burns was tried and convicted of criminal responsibility for the

commission of first-degree murder in the death of her ex-husband, Paul Burns.1 The Court of Criminal
Appeals reversed the conviction on the basis that trial counsel was ineffective in failing to interview two
potential defense witnesses and present the testimony of those witnesses before the jury. The State filed

an Application for Permission to Appeal contesting the intermediate court’s reversal of the defendant’s

conviction on that basis. The defendant filed a Cross-Application for Permission to Appeal raising,
among other issues, whether the trial court had committed reversible error by failing to instruct the jury on

the lesser-included offenses of facilitation of a felony (i.e., first-degree murder), Tenn. Code Ann. § 39-

11-403 (1991), and solicitation to comm a criminal offense (i.e., first-degree murder), Tenn. Code Ann.
                                       it
§ 39-12-102 (1991). We granted both Applications in order to address these important issues.



         After thoroughly reviewing the facts and law relevant to these issues, we agree that trial
counsel’s failure to interview the defense witnesses in question and to present their testim at trial
                                                                                            ony

resulted in ineffective representation under the standards set forth in Strickland v. Washington, 466 U.S.
668 (1984), and Baxter v. Rose, 523 S.W.2d 930 (Tenn. 1975). Furtherm we find that the trial court’s
                                                                     ore,

failure to instruct the lesser-included offense of solicitation to commit a criminal offense was error.



                                                     FACTS

        Paul Burns and the defendant, Brenda Burns, met in Nashville and were married on March 23,

1983. Subsequently, Burns told the defendant that he was formerly a m ber of the Colombo crim
                                                                     em                      e
fam of New York City and had m
   ily                        oved to Tennessee under the federal witness protection program.

Later, after the defendant became pregnant, she discovered that Burns had previously been married and

had children from that marriage. The couple moved to Donelson, Tennessee, where their son Michael
was born. Six months after Michael was born, Burns had a stroke and was no longer able to work.



        Shortly thereafter, in 1987, the Burns moved to Camden, Tennessee, where they purchased the

Wismer M fromthe defendant’s parents and began running it as their source of incom In 1991, the
        otel                                                                      e.
Burns began having marital problem and separated for a while. They reconciled temporarily but were
                                  s



   1
     This Court heard oral argument in this case on April 14, 1999 in Paris, Henry County, Tennessee, as part of
the S.C.A .L.E.S. ( Supreme Court Advancing Legal Education for Students) p roject.

                                                        2
ultimately divorced on August 12, 1994. Pursuant to a marital dissolution agreem the defendant
                                                                                ent,

received the motel, subject to payment of $50,000 to Burns for his share of the equity in the property.



          In the spring of 1994, Burns briefly returned to New York City and invited Michael Spadafina, a

nephew by his form m
                  er arriage, to come to Tennessee. Spadafina accepted Burns’s offer and moved to

Tennessee with his girlfriend, Audrey Coppola, and her two children. For a period of tim Spadafina,
                                                                                        e,
Coppola, and Burns lived together near C den. Spadafina acted as Burns’s caretaker, helping with
                                        am

personal and business affairs that Burns could not handle on his own due to the physical limitations

resulting from his stroke.


          In August 1994, Burns purchased a house and moved out on his own. Nonetheless, Spadafina

continued to assist Burns with his personal and business affairs. Furthermore, the two began engaging
in a check-kiting scheme,2 supplementing their incom from the ill-gotten gains of that schem On
                                                    e                                       e.

October 5, 1994, Burns’s house burned down,3 and he moved back in with Spadafina and Coppola for a

time.



          In late October 1994, Spadafina and Coppola returned briefly to New York. W there,
                                                                                     hile

Spadafina and Coppola invited Vito Licari to move to Tennessee. Spadafina and Licari becam friends
                                                                                          e

in 1990 when they were serving tim in a m
                                  e      edium security penitentiary in New York. Licari accepted the

offer and moved in with Spadafina, Coppola, and Burns. Shortly thereafter, Burns moved into a room at
the Wismer Motel, and Spadafina, Coppola and Licari moved to another house.



          Licari soon joined Spadafina and Burns’s check-kiting scheme and began sharing in the profits.
That schem ultimately unraveled when warrants were issued for Burns’s arrest, charging himwith a
          e

series of worthless check offenses. On the morning of Tuesday, Decem 13, 1994, Licari
                                                                    ber

accompanied Burns to Henry County General Sessions Court for a preliminary appearance on one of the
worthless check charges.


    2
    Burns would open checking accoun ts at different banks throughout the surrounding counties under a
false name. He would then write a check on one account for an amount greater than what he had
deposited, deposit that check at the second bank for cash, then split the proceeds with Spadafina. Then
they would move on and write a check on the a ccount at the second ban k, deposit it for cash at a third
bank, s plit the proce eds, an d so on .

    3
     There were insinuations that the fire was a result of arson. Spadafina, acting on Burns’s behalf, had increased the amount
of coverage on the structure and added a separate policy on the contents days before the fire. Arson was never proven, and the
insurance company paid the claims.

                                                               3
          Meanwhile, ostensibly acting on Burns’s behalf, Spadafina delivered to James Orman, an

insurance adjuster, an executed and notarized proof of loss form, and collected three settlement checks

relating to the fire loss claim on Burns’s house. One check was issued in the amount of $20,000,
reflecting the amount of insurance coverage originally purchased on the hom one was in the amount of
                                                                           e;

$4,750, reflecting the increased coverage obtained by Burns shortly before the fire; and one was in the

amount of $5,000, reflecting the amount of coverage for the contents of the home.


          Later in the day, Spadafina4 accompanied Burns to the bank where he negotiated two of the
checks. In the presence of bank officer Tomm Crews, Spadafina told Burns that the $5,000 check had
                                            y
not come in yet, but would arrive the following day. Burns negotiated the other tw checks and paid off
                                                                                  o

the mortgage on his house as well as other outstanding loans. In addition, Burns paid $1,139 to

Spadafina on an outstanding debt. He also deposited $2,000 into his son Michael’s savings account.
Because Burns did not have the savings account book with him at the tim Crew gave him a receipt
                                                                       e,   s

reflecting the deposit of the money.



          After these transactions, Spadafina drove Burns back to the motel. Spadafina showed Licari the

third check for $5,000 and expressed his intent to cash the check. Later that afternoon, Spadafina and

the defendant went to the bank and cashed the check. Three thousand five hundred dollars was applied

to pay the defendant’s delinquent mortgage payment on the motel. The remaining $1,500 was given to

Spadafina.


          The testimony at trial diverged as to the circumstances under which the $5,000 check was

negotiated. According to Licari, several weeks before Burns’s murder, he m with Spadafina and the
                                                                          et
defendant to discuss murdering Burns. Licari asserted that the three agreed that if Spadafina and Licari

would kill Burns, the defendant would pay them $10,000. Licari said that the defendant wanted Burns

dead because she hated him, did not want him around their son, and believed that if he were dead, she
would not have to pay him the $50,000 she owed himunder the divorce settlement. Licari said that the

three waited for the insurance checks before killing Burns because Burns owed Spadafina a significant


    4
      Curious ly, while Licari testified that he accompanied Spadafina and Burns to the bank, and testified in some detail about
what transpired there, Audrey Coppola testified that Licari did not accompany Spadafina and Burns to the bank to negotiate the
checks because Burns did not want him to come along. She testified that Licari was very upset about being excluded from the
trip and called his doctor in Jackson, Tennessee requesting a prescription for Valium. When Spadafina returned home, Licari
borrowed the car and, accompanied by Coppola’s son Robert, drove to Jackson to pick up the prescription. Tommy Crews, the
bank branch manager who negotiated the checks for Burns, specifically mentioned Spadafina’s presence at the bank the day the
checks were negotiated, but never mentioned Licari’s presence.

                                                               4
amount of money, and Spadafina expected to be paid fromthe proceeds of the checks. Licari’s version

of the check negotiation was that he, Spadafina, and the defendant agreed that the defendant would

negotiate the $5,000 check. They would allow her to use $3,500 of the check to make her mortgage
payment, and she would pay themthe remaining $1,500 as a down payment on the murder.



        The defendant denied that she was involved in a scheme to have Burns murdered. She said she
maintained a friendly relationship with her ex-husband and allowed their son Michael to spend as much

time as possible with his father. She testified that on the day of the murder, she received a telephone

call from Burns asking her to go with Spadafina to cash the $5,000 check. Burns told her he would lend
her $3,500 of the check to pay on the motel’s mortgage and instructed her to give the remaining $1,500

to Spadafina. The defendant admitted that she signed Burns’s name to the check in question. While she

admitted giving the $1,500 to Spadafina, the defendant denied that the $1,500 was a down payment on a
contract for murder.



        It is undisputed that later that night, Spadafina, Licari, and Burns went to dinner at the Five Star

Restaurant in Camden. W driving Burns back to the m
                       hile                        otel, Spadafina signaled Licari who then

started strangling Burns with a clothesline cord. When Licari was unsuccessful in killing Burns,

Spadafina pulled the car over, walked around to the passenger side where Burns sat, and slit his throat

with a knife, killing him. Spadafina and Licari then pulled the body from the car and dragged it some

fifteen or twenty feet fromthe road where they left it face down on the ground. Before leaving, they rifled
through Burns’s pockets, taking his personal papers and his wallet, but leaving the key to his m room.
                                                                                                otel



        The m then proceeded to a car w where they washed the car’s interior and exterior. They
             en                        ash
also cleaned the knife and threw it behind the car wash. Before they left the car wash, Licari tore and

threw away the savings deposit receipt reflecting Burns’s $2,000 deposit into his son’s savings account

earlier that day. According to Licari, they then drove to the Wism M and asked to stay in Burns’s
                                                                  er otel
room while the defendant washed their bloody clothing. W there, Licari said, they gave the defendant
                                                        hile

the savings account book they took from Burns’s pocket. Because he realized that the book did not

reflect the deposit made earlier that day, Licari returned to the car wash, retrieved the pieces of the

savings deposit receipt, and taped them back together.




                                                     5
          According to Licari, while he and Spadafina were at the motel, they agreed with the defendant

that she would pay the men $800.00 a month on the last Friday of the month until the $10,000 fee was

paid in full. The men also agreed that, if questioned by police about Burns’s death, they would say they
had dinner w Burns and that he had then walked home from the restaurant.
            ith



          The defendant admitted seeing Spadafina and Licari at approximately 10:00 to 10:15 on the
night in question and admitted that they had given her the savings account book. She testified that Burns

told her he was opening an account for Michael, so she took the book and put it in a draw She denied
                                                                                         er.

either that she noticed anything unusual about Spadafina’s or Licari’s appearances or that she laundered
their clothing that night. She reiterated her denial that she had ever made arrangements with Spadafina

or Licari to pay them for the murder of Burns.



          Burns’s body was discovered two days later w school children spotted it froma bus. After
                                                      hen

police searched the body for identification and found the W er M key, they went to the Motel and
                                                           ism otel

informed the defendant of Burns’s death. When they asked the defendant about Burns’s associates, she

gave them Spadafina and Licari’s names.



          The police picked up Spadafina and Licari separately and interviewed both m Rem
                                                                                     en. aining

faithful to the cover story, Licari told police that he and Spadafina ate dinner with Burns and that Burns

walked home afterwards. Spadafina, on the other hand, claim that Licari became uncontrollable and
                                                           ed
crazy, dragged Burns fromhis motel room, and drove away with him in the car. W Licari returned, the
                                                                              hen

car was full of blood, and Licari told Spadafina he killed Burns. Police had Spadafina relate his version of

the events to Licari, then told Licari that Spadafina would be released and that he alone would be
charged with the murder.



          Licari, angry at Spadafina’s betrayal, reconsidered and confessed to police that he attempted to
strangle Burns but that Spadafina slit Burns’s throat. Spadafina eventually admitted that he was in the

car when Burns was killed but claimed Licari slit Burns’s throat. Although Licari’s statement suggested

that the men were hired to commit the murder, neither m immediately implicated the defendant in the
                                                       an

murder.




                                                     6
        Several weeks after his arrest, Licari called an uncle in New York and asked him to contact the

defendant regarding “some money she owed him for a job.” When the uncle called the defendant, she

told himthat she had only m Licari once and that she owed him no money. Upon hearing that, Licari
                           et
turned State’s evidence against the defendant. Licari testified that he did not tell police about the

defendant sooner, because he thought she would keep her end of the bargain and continue to pay the

money he was owed for the murder. Licari freely admitted that he was testifying against the defendant
out of revenge.



        AHenry County Circuit Court jury found the defendant guilty of first-degree murder. She was
sentenced to life imprisonment. Before the hearing on the Motion for New Trial, the defendant hired new

counsel to pursue the motion and, failing relief on the motion, to pursue her appeal.



        In her Motion for New Trial, the defendant attacked the trial court’s failure to instruct the jury sua

sponte on the lesser offenses of facilitation of first-degree murder and solicitation of first-degree murder.

She also alleged ineffective assistance of counsel in trial counsel’s failure to request such instructions,

and in counsel’s failure to investigate the case adequately and present evidence on her behalf.

Specifically, the defendant alleged that counsel was aware of a separate plot to kill Burns but failed to

investigate and develop such proof before the jury.



        At the hearing on the Motion for New Trial, the defendant presented affidavits fromRuby
Blankenship, Kathy Decker, and trial counsel Andrew Frazier. The defendant also presented live

testimony from Frazier, Blankenship, the Benton County Sheriff, and agents from the Tennessee Bureau

of Investigation (TBI). The testimony indicated that Burns employed Blankenship for approximately two
months in 1994. During this employm Blankenship overheard conversations between Spadafina and
                                   ent,

Paul Frappolo, Burns’s son froma previous marriage, wherein Spadafina and Frappolo plotted to kill

Burns so that Frappolo would inherit Burns’s interest in the Wismer Motel. Both Blankenship and Decker
personally observed Spadafina acting abusively toward Burns. Frappolo was present on these occasions

and commented, “let him[Spadafina] kill him [Burns].” The defendant was not present, and her name

was never mentioned during these episodes.



        Blankenship and her mother, Decker, reported the abusive behavior and threats to officials at the

Benton County Sheriff’s Departm prior to Burns’s death, but the Departm took no action. After
                               ent                                     ent

                                                      7
Burns’s death, the wom reported their observations to the TBI, but investigators told themthat the
                      en

State had all the evidence necessary to prosecute the case, so their testimony would not be needed. TBI

Agent Lewis memorialized Blankenship and Decker’s report in a written report that was given to defense
counsel during pretrial discovery.



        Trial counsel testified that he did not pursue the Blankenship and Decker allegations, because
they did not exonerate the defendant. Furthermore, neither Blankenship nor Decker was mentioned as

State’s witness for trial. Counsel admitted, however, that when Blankenship and Decker were

interviewed in preparation for the hearing on the Motion for New Trial, their statements tended to show
that Frappolo, and not the defendant, m have been responsible for procuring the m
                                       ay                                        urder of Burns.

Counsel admitted that if he had this information prior to trial he would have used it to defend the charge

against the defendant. Regarding the failure to request jury instructions on the lesser offenses of
facilitation or solicitation of first-degree murder, counsel testified that because the defendant maintained

her innocence, he did not consider that she might be found guilty of a lesser offense.



        The trial court refused to accredit the testimony of Blankenship, declined to second guess trial

counsel’s decision not to pursue the information presented in the TBI m orandum and denied the
                                                                       em      ,

Motion for New Trial. On appeal, however, the Court of Criminal Appeals expressed concern with the

disreputable character of the State’s key witness, Licari, and the weakness of the corroborating evidence.

The intermediate court found it “inconceivable” that trial counsel declined to investigate the allegations
made by Blankenship and Decker or to present their testimony in Brenda Burns’s defense. Accordingly,

because the defense had only to raise a reasonable doubt in the minds of the jurors as to the defendant’s

guilt, the Court of Criminal Appeals held that the defendant had demonstrated a reasonable probability
that the result of the trial would have been different had evidence of Frappolo’s threats been before the

jury. Thus, the Court of Criminal Appeals reversed the defendant’s conviction and remanded for a new

trial. We affirm that decision as herein modified.


                                         STANDARD O REVIEW
                                                   F

        A trial court’s findings of fact are conclusive on appeal unless the evidence in the record

preponderates against those findings. See State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998); Henley v.

State, 960 S.W.2d 572, 578 (Tenn. 1997). Where appellate review is of purely factual issues, the

appellate court w not rew
                 ill     eigh or reevaluate the evidence. See Henley, 960 S.W at 579. Moreover,
                                                                             .2d

                                                      8
factual questions that involve assessing the credibility of witnesses, or the weight and value to be given

their testimony, are matters for resolution by the trial court.



          Review of a trial court’s application of the law to the facts of a particular case is de novo, with no

presumption of correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). Cases that involve

mixed questions of law and fact are subject to de novo review. See Harries v. State, 958 S.W.2d 799,
802 (Tenn. Crim. App. 1997). We have determined that the issues of deficient performance by counsel

and possible prejudice to the defense are mixed questions of law and fact, as is the propriety of charging

lesser-included offenses; thus, our review of this case is de novo. See Goad v. State, 938 S.W.2d 363

(Tenn. 1996).



                                      INEFFECTIVE ASSISTANCE OF COUNSEL

          Both the Sixth Amendm to the United States Constitution and Article I, Section 9 of the
                               ent

Tennessee Constitution guarantee a criminally accused the right to representation by counsel. See

Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim.

App. 1998). Both the United States Supreme Court and this Court have recognized that the right to such

representation encompasses the right to “reasonably effective” assistance, that is, within the range of

competence demanded of attorneys in criminal cases. See Strickland v. Washington, 466 U.S. 668, 687

(1984); Baxter, 523 S.W.2d at 936.



          The overall standard by which effective assistance of counsel is judged is “whether counsel’s

conduct so undermined the proper functioning of the adversarial process that the trial cannot be relied on

as having produced a just result.” Strickland, 466 U.S. at 686. Two components must be considered:
first, a defendant m show that counsel’s performance was deficient in some way; second, a defendant
                    ust

must show that the deficient performance actually prejudiced the defense. See id. at 687; Goad, 938

S.W at 369; Overton v. State, 874 S.W.2d 6, 11 (Tenn. 1994). A defendant m establish both
   .2d                                                                    ust
prongs of the test; failure to prove either deficiency or prejudice provides a sufficient basis to deny relief

on an ineffective assistance claim. See Goad, 938 S.W.2d at 370. The burden is on the defendant to

prove these factors by clear and convincing evidence.5


    5
      Under Tenn. Code Ann. § 40-30-210(f) (1997), a post-conviction petitioner seeking relief for constitutional claims is required
to prove the allegations “by clear and convincing evidence.” Although, in this instance, the claim of ineffective assistance of
counsel was raised on direct appeal, the same standard should apply. Accord State v. Anderson, 835 S.W.2d 600 (Tenn. Crim.
App. 1992).

                                                                 9
        No specific criteria judges an attorney’s performance. Rather, an objective standard of

“reasonableness” is used, and the reviewing court must determine whether this standard has been

breached. See Strickland, 466 U.S. at 688; Hellard v. State, 629 S.W.2d 4, 8 (Tenn. 1982). In
evaluating an attorney’s performance, a reviewing court must be highly deferential and should indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance. See Strickland, 466 U.S. at 689. Conduct that is unreasonable under the facts of one case

may be perfectly reasonable under the facts of another.



        Certain broad criteria have been accepted as guidelines for effective representation. In Baxter,

we cited with approval the duties and criteria included in the American Bar Association Standards for the

Defense Function:

                (1) Counsel should confer with his client without delay and as often as
                necessary to elicit matters of defense, or to ascertain that potential
                defenses are unavailable. C   ounsel should discuss fully potential
                strategies and tactical choices with his client.
                (2) Counsel should promptly advise his client of his rights and take all
                actions necessary to preserve them. . . . Counsel should also be
                concerned with the accused’s right to be released fromcustody pending
                trial, and be prepared, where appropriate, to make m   otions for a pre-trial
                psychiatric examination or for the suppression of evidence.

                (3) Counsel m conduct appropriate investigations, both factual and
                               ust
                legal, to determine what matters of defense can be developed. The
                Supreme Court has noted that the adversary systemrequires that “all
                available defenses are raised” so that the governm is put to its proof.
                                                                    ent
                This m  eans that in m cases a defense attorney, or his agent, should
                                      ost
                interview not only his own witnesses but also those that the governm  ent
                intends to call, when they are accessible. The investigation should
                always include efforts to secure information in the possession of the
                prosecution and law enforcem authorities. And, of course, the duty
                                               ent
                to investigate also requires adequate legal research.

523 S.W.2d at 932-33 (quoting United States v. DeCoster, 487 F.2d 1197, 1203-04 (D.C. Cir. 1973)).



        Pertinent to the issue raised in this case is the duty to investigate.

                [C]ounsel has a duty to make reasonable investigations or to make a
                reasonable decision that makes particular investigations unnecessary.
                In any ineffectiveness case, a particular decision not to investigate must
                be directly assessed for reasonableness in all the circumstances,
                applying a heavy measure of deference to counsel’s judgments.

Strickland, 466 U.S. at 691; see also United States v. Beasley, 491 F.2d 687, 696 (6th C 1974);
                                                                                        ir.

DeCoster, 487 F.2d at 1203-04; Baxter, 523 S.W.2d at 933. Failure to conduct a reasonable
investigation constitutes deficient performance. See Austin v. Bell, 126 F.3d 843, 848 (6th C 1997).
                                                                                             ir.



                                                     10
          In this case, counsel knew prior to trial that he faced testimony from a disreputable accomplice

who would implicate his client as the instigator of the murder of her ex-husband. Although his client

denied any involvem in her husband’s m
                   ent                urder, the accomplice stood to gain little by his testimony
against her. On the other hand, counsel also had available a TBI memorandumcontaining information

concerning a wholly separate plot to kill Burns. Included in this report were the names of two witnesses,

Blankenship and Decker. If these witnesses had substantiated the existence of a separate conspiracy to
kill Burns, the defense could have offered the jury an alternative theory about how Burns was killed. This

Court cannot fathom why counsel chose to ignore this avenue of defense. At a minimum the failure to
                                                                                    ,

investigate this possibility constitutes a deficiency in counsel’s representation.


          Nevertheless, “[a]n error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the judgment.”
Strickland, 466 U.S. at 691. An error must be prejudicial to the defense before reversal on this basis will

be warranted. See id. at 692. The test for prejudice is whether “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to underm confidence in the outcome.” Id. at 694.
                                                            ine

Sim put, the error m be of a degree that deprives the defendant of a fair trial and calls into question
   ply              ust

the reliability of the outcome. A reasonable probability of being found guilty of a lesser charge satisfies

the prejudice prong of Strickland. See Hicks, 983 S.W.2d at 246; State v. Zimmerm 823 S.W.2d 220,
                                                                                 an,

227 (Tenn. Crim. App. 1991).


          The testimony of Blankenship and affidavits from both Blankenship and Decker were introduced

at the hearing on the Motion for New Trial. The information gleaned from their testimony indicated that
Spadafina and Frappolo openly discussed plans to kill Burns and were observed on several occasions

making verbal threats and physical assaults against him. Evidence also showed that the two women

approached law enforcement officials about threats on Burns’s life prior to the actual murder, lending
credibility to their later testimony about such threats.6




    6
     In our view, the evidence preponderates against the trial court’s diminution of Blankenship’s credibility. Whatever the court’s
impression of her on the witness stand, her prior reports to law enforcement and the additional affidavit from Decker cannot be
ignored.

                                                                11
         We agree with our esteem colleagues on the Court of Criminal Appeals that Licari, the State’s
                                 ed

primary witness, acted with questionable motives and repute. Furthermore, the corroborating evidence,

consisting solely of testimony that the defendant negotiated a check made out to Burns and possessed
her son’s savings passbook, was scant. Given the minimal corroborating evidence, we believe a

reasonable possibility exists that admission of the evidence of an alternative plot by Spadafina and

Frappolo to kill Burns would have raised a reasonable doubt in the jurors’ minds as to the defendant’s
involvem in the schem The defendant’s conviction is therefore reversed, and the case remanded to
        ent          e.

the trial court for a new trial.



                         LESSER-INCLUDED OFFENSE INSTRUCTIONS

         Although the issue of ineffective assistance of counsel is dispositive, we choose

also to discuss the trial court’s failure to charge the lesser offenses of facilitation of a
felony (first-degree murder) and solicitation of first-degree murder to provide guidance

in the event of a retrial. The defendant argues that, because she was charged with

criminal responsibility for commission of an offense, facilitation was necessarily a

lesser-included offense that should have been instructed. Furthermore, based on the

language of the criminal responsibility statute, Tenn. Code Ann. § 39-11-403 (1997),

the language of the defendant’s indictment, and the facts that developed at trial, the

defendant argues that solicitation to commit a felony was also a lesser-included

offense that merited instruction. We agree that both facilitation and solicitation were
lesser-included offenses of criminal responsibility for first-degree murder as charged in

the defendant’s indictment. We find error, however, only as to the failure to charge

solicitation.


         An understanding of the development of the law related to lesser-included

offense instructions is necessary to our analysis of this issue. In Beck v. Alabama,

447 U.S. 625 (1980), the United States Supreme Court succinctly summarized the

value and purpose of lesser-included offense instructions.

                  At common law the jury was permitted to find the defendant
                  guilty of any lesser offense necessarily included in the
                  offense charged. This rule originally developed as an aid
                  to the prosecution in cases in which the proof failed to
                  establish some element of the crime charged. But it has
                  long been recognized that it can also be beneficial to the
                  defendant because it affords the jury a less drastic

                                                   12
              alternative than the choice between conviction of the
              offense charged and acquittal. . . . [P]roviding the jury with
              the “third option” of convicting on a lesser included offense
              ensures that the jury will accord the defendant the full
              benefit of the reasonable-doubt standard.
Id. at 633-34 (citations and footnotes omitted).



       A trial court’s duty to charge juries as to the law of each offense “included” in an
indictment has been statutorily mandated in this State for some time. See Tenn. Code

Ann. § 40-18-110 (1997) (“section 110"). We recently interpreted this provision to

mean that “a trial court must instruct the jury on all lesser-included offenses if the
evidence introduced at trial is legally sufficient to support a conviction for the lesser

offense.” State v. Langford, 994 S.W.2d 126, 128 (Tenn. 1999) (citing State v.

Bolden, 979 S.W.2d 587, 593 (Tenn. 1998)); see also Tenn. R. Crim. P. 31(c) (“The
defendant may be found guilty of an offense necessarily included in the offense

charged . . . .”). This mandate to charge lesser-included offenses applies whether or

not a defendant requests such an instruction.



       In defining a lesser-included offense, this Court described an offense as

“necessarily included in another if the elements of the greater offense, as those

elements are set forth in the indictment, include, but are not congruent with, all the

elements of the lesser.” Howard v. State, 578 S.W.2d 83, 85 (Tenn. 1979). This

definition followed a statutory elements approach, wherein the determination of

whether an offense was included in another for purposes of jury instruction involved a

strict comparison between the statutory elements of the offense charged in the
indictment with the elements of the lesser offense at issue. Under this approach, an

offense is not “necessarily included” in another unless the elements of the lesser

offense are a subset of the elements of the charged offense. See Schmuck v. United

States, 489 U.S. 705, 716 (1989). In other words, the lesser offense may not require

proof of any element not included in the greater offense as charged in the indictment.



       The definition of lesser-included offenses was briefly expanded to include
lesser “grades” or “classes” of offenses. See State v. Trusty, 919 S.W.2d 305 (Tenn.

1996). This expansion was based on the perception that, under a strict application of

                                             13
the lesser-included offense doctrine espoused in Howard, some offenses that were

traditionally considered lesser-included offenses at common law were no longer

lesser-included offenses under the redefinition of offenses in the 1989 Criminal
Sentencing Reform Act (“the 1989 Act”). 7 The expansion of the definition to include
lesser “grades” or “classes” was based on the language of section 110 that provided

“[i]t is the duty of all judges charging juries in cases of criminal prosecutions for any
felony wherein two (2) or more grades or classes of offense may be included in the

indictment, to charge the jury as to all of the law of each offense included in the

indictment . . . .” Tenn. Code Ann. § 40-18-110 (1997) (emphasis added). Trusty

defined lesser “grades” or classes” of offenses as those offenses established by the

legislature and determined by looking at the offenses set forth in a particular statutory

chapter and part. See State v. Cleveland, 959 S.W.2d 548, 553 (Tenn. 1997).


        The expanded definition of lesser-included offenses was based upon the

premise that the terms “grades” and “classes” had a meaning separate and distinct

from the term “lesser-included.” However, historical research into the meaning of

those terms as originally adopted reveals that the terms were used synonymously,

without distinction. See Acts of 1877, Ch. 85, § 1; see also Good v. State, 69 Tenn.
293 (Tenn. 1878). Thus, the Trusty Court wrongly assumed that the terms had any

distinct meaning separate and apart from “lesser-included.”


        The expanded definition in Trusty also proved unworkable. Under the 1989

Act, any particular chapter or part of the Code might contain myriad offenses that,
while related in a general sense, were distinct in nature. For example, while Part 5 of

Chapter 13 of the Code addresses sexual offenses in general, it includes offenses as

diverse as rape, sexual battery, public indecency, and prostitution.8 It is ludicrous to
suggest that a jury considering a charge of aggravated rape should receive an



   7
     Of particular concern was w hether the offense of voluntary manslaugh ter could still be a lesser-
included offense o f first-degree murde r.

   8
     Similarly, Part 3 of Chapter 17 prohibits offenses as diverse as riot, disorderly conduct, disruption of
a mee ting or proc ession, o bstruction of a highw ay or oth er pass agew ay, hara ssme nt, civil rights
intimidation, public intoxication, desecration of a venerated object, abuse of corpse, civil disorder,
stalking, and noise control at sport shooting ranges.

                                                     14
instruction on prostitution simply because this lesser offense is included within the

same chapter and part.



        That criminal provisions are scattered throughout the Tennessee Code also

proved problematic.9 Moreover, the Trusty analysis simply did not apply in many

cases. See State v. Ealey, 959 S.W.2d 605, 611 (Tenn. Crim. App. 1997). As the
cases developed in the trial courts, it became apparent that because the requirement

for instruction of lesser offenses was mandatory under section 110, Trusty’s directive

to instruct lesser “grades” or classes” of offenses could conceivably confront a
defendant with a jury instruction for an offense for which he or she had no notice. This

would constitute a violation of our own constitutional requirement that a defendant be

given notice of the offenses with which he or she is charged. Tenn. Const. Art. I, § 14.
Thus, in State v. Dominy, – S.W.2d – (Tenn. 1999) (filed simultaneously with this

opinion), we overruled the language in Trusty that purported to require jury instructions

and to allow convictions for lesser “grades” or “classes” of offenses in addition to

“lesser-included” offenses.



        The problem after Dominy remains this: under our present statutory scheme,

the State has broad discretion to charge the offense it deems appropriate. Often, this

is the most serious offense conceivable even though the evidence may not be clear as
to one or more elements of the offense. Application of the statutory elements test of

Howard may preclude instruction on a lesser related offense where that lesser offense

contains an element not required for the greater offense. Thus, in some cases,
application of the Howard analysis may deprive the defendant of the right to present a

defense.



        The classic example is where the State has charged rape and proves sexual

battery, but the evidence does not support a finding of penetration, a necessary

element of rape. Under Howard, technically a defendant could not get an instruction


   9
     See, e.g., Tenn. Code Ann. § 2-19-115 (1994) (voter intimidation); Tenn. Code Ann. § 11-5-108
(1992) (unlawful mutilation of a cave or cavern); Tenn. Code Ann. § 46-2-105 (1993) (wilful destruction
of a gravestone); Tenn. Code Ann. § 55-10-205 (1998) (reckless driving); Tenn. Code Ann. § 55-10-401
(1998) (DUI).

                                                  15
on sexual battery, because that offense requires the additional element that the

touching be for the purpose of sexual arousal or gratification. Such a scenario forces

a jury into an “all or nothing” decision that, unfortunately, is likely to be resolved
against the defendant, who is clearly guilty of “something.”



        A number of jurisdictions have resolved this dilemma by adopting either
verbatim or modified versions of the American Law Institute’s Model Penal Code

definition of “lesser-included” offenses. 10 See Model Penal Code § 1.07(4) (1980).

Under the Model Penal Code definition, an offense is “included” when
                 (a) it is established by proof of the same or less than all the
                 facts required to establish the commission of the offense
                 charged; or

                 (b) it consists of an attempt or solicitation to commit the
                 offense charged or to commit an offense otherwise
                 included therein; or

                 (c) it differs from the offense charged only in the respect
                 that a less serious injury or risk of injury to the same
                 person, property or public interest or a lesser kind of
                 culpability suffices to establish its commission.



        We interpret the first part of the definition to be consistent with Howard’s

statutory elements test. The second part of the definition, attempt or solicitation,
applies to situations in which the defendant attempted to commit or solicited another

to commit the crime charged or a lesser-included offense, but the proof fails to show

that the crime was completed. We interpret the third part of the definition, lesser injury
or risk of injury or lesser culpability, to include offenses that are still logically related to

the charged offense in terms of the character and nature of the offense but in which

the injury or risk of injury, damage, or culpability is of a lesser degree than that
required for the greater offense.



        Based on our interpretation of its terms, we find that the Model Penal Code

approach, as hereinafter modified, is logical and consistent with the structure of our

   10
     See, e.g., Ala. Code § 13A-1-9 (1994); Ark. Code Ann. § 5-1-110(b) (1997); Colo. Rev. Stat. § 18-1-
408(5) ( 1999); D el. Code Ann. tit. 11, § 2 06(b) (1 995); G a. Code Ann. § 16 -1-6 (19 99); Ha w. Rev . Stat. §
701-109(4) (1985); Ky. Rev. Stat. § 505.020 (2) (1990); Mont. Code Ann. § 46-1-202 (8) (1999); N.J.
Rev. S tat. § 2C:1 -8(d) (19 95); Tex Code Crim. P. A nn. art. 37.0 9 (1981 ). See gene rally Russell G.
Dona ldson, Lesser-Related State Offense Instructions: Modern Status, 50 A.L.R. 4th 1081 (1986 & 1998
Supp.).

                                                       16
own criminal code.11 The Tennessee criminal code is structured to define offenses
and assign degrees of punishment by determining the completion of the crime, the

culpability of the individual criminal actor, and the degree of perceived harm to the
victim or society as a whole. The crime carried to completion, the more responsible

party, and the more serious offenses merit harsher penalties. In a general sense, the

various criminal offenses can be visualized as “layers,” with the most serious, culpable
versions of each type of crime at the top, meriting the most severe punishment.

Correspondingly, underneath are the less serious versions in decreasing order of

seriousness and culpability and with consequently less serious punishment. We find
that the following definition of “lesser-included” offenses adapts well to the structure of

our Code, and we therefore adopt it for use in our trial courts:

                An offense is a lesser-included offense if:
                (a) all of its statutory elements are included within the
                statutory elements of the offense charged; or
                (b) it fails to meet the definition in part (a) only in the
                respect that it contains a statutory element or elements
                establishing

                        (1) a different mental state indicating a lesser
                        kind of culpability; and/or

                        (2) a less serious harm or risk of harm to the
                        same person, property or public interest; or
                (c) it consists of

                        (1) facilitation of the offense charged or of an
                        offense that otherwise meets the definition of
                        lesser-included offense in part (a) or (b); or
                        (2) an attempt to commit the offense charged
                        or an offense that otherwise meets the
                        definition of lesser-included offense in part (a)
                        or (b); or

                        (3) solicitation to commit the offense charged
                        or an offense that otherwise meets the
                        definition of lesser-included offense in part (a)
                        or (b).



        Part (a) of this test defines lesser-included offense using a statutory elements
approach consistent with Howard. Part (b) of the test modifies the statutory elements



   11
    This is not surprising, because the 1989 Act was patterned in large part upon the Model Penal
Code . State v. Latham, 910 S.W.2d 892, 895 (Te nn. Crim. App. 1995).

                                                  17
test by creating two exceptions to the requirement that all the statutory elements of a

lesser-included offense must be included within the statutory elements of the offense

charged. Under part (b), the lesser-included offense may contain a statutory element
or elements establishing: (1) a different mental state indicating a lesser kind of

culpability, and/or (2) a less serious harm or risk of harm to the same person, property

or public interest. While conceptually related to paragraph (c) of the Model Penal Code
test, part (b) of our test is narrower in that the statutory elements remain the focus of

the inquiry. Part (c) of the test specifically includes the inchoate offenses of

facilitation, attempt, and solicitation as lesser-included offenses when the evidence in
the case would support a conviction for those offenses. The structure of our Code

indicates that the Legislature viewed these as lesser offenses of the specific crime

charged. See Tenn. Code Ann. § 39-11-403 (1991) (facilitation of a felony is an

offense of the classification next below the felony facilitated by the person so

charged); Tenn. Code Ann. § 39-12-107 (1991) (criminal attempt is an offense one

classification lower than the most serious crime attempted; solicitation is an offense

two classifications lower than the most serious offense solicited). We choose to

include these offenses in our definition so as to provide clear, comprehensive

guidance for our trial courts to use in their determination of lesser-included offenses.12



        Having stated the test for determining whether a particular offense is a lesser-
included offense of another, we must acknowledge that our inquiry continues.

Whether a lesser-included offense must be charged in a jury instruction is a two-part

inquiry. First, the trial court must apply the new test to determine whether a particular
lesser offense is included in the greater charged offense. If a lesser offense is not

included in the offense charged, then an instruction should not be given, regardless of

whether evidence supports it. If, however, the trial court concludes that a lesser
offense is included in the charged offense, the question remains whether the evidence

justifies a jury instruction on such lesser offense.


   12
     We hasten to add that trial courts should also consider any offenses that presently or in the future
are exp ressly d esignate d lesser -included offenses . See, e.g., Tenn. Code Ann. § 39-15-401(d) (Supp.
1998) (child abuse or neglect is a lesser-included offense of any kind of homicide, statutory assault, or
sexual offense if the victim is a child and the evidence supports such a charge); Tenn. Code Ann. § 55-
10-415(c) (1998) (the offense of underage driving while impaired is a lesser-included offense of driving
while intoxicated).

                                                    18
         Although section 110(c) appears to mandate jury instructions on all offenses

included in an indictment regardless of whether evidence in the record supports such

a charge, this Court has consistently required some factual basis for submitting an
instruction on an included offense to the jury. See State v. Stephenson, 878 S.W.2d
530, 549-50 (Tenn. 1994); State v. Boyd, 797 S.W.2d 589, 593 (Tenn. 1990); State v.

Mellons 557 S.W.2d 497, 499 (Tenn. 1977). The mere existence of a lesser offense to a
charged offense is not sufficient alone to warrant a charge on that offense. Whether or not a particular

lesser-included offense should be charged to the jury depends on whether proof in the record would

support the lesser charge.


         This case presents this Court with the opportunity to clarify when instructions

on lesser-included offenses should be given. The Model Penal Code incorporates a
rational basis test for determining when to instruct on lesser-included offenses.

Section 1.07(5) of the Model Penal Code provides: “The Court shall not be obligated

to charge the jury with respect to an included offense unless there is a rational basis

for a verdict acquitting the defendant of the offense charged and convicting him of the

included offense.” A number of jurisdictions have adopted this provision verbatim by

legislation,13 while other jurisdictions have adopted the rational basis test by judicial

decision.14



         This Court has not previously adopted the rational basis test. In view of the

broad language of our statute requiring a charge on lesser-included offenses, Tenn.

Code Ann. § 40-18-110(a) (1990), we think that requiring a rational basis for a verdict
acquitting the defendant of the offense charged, in addition to requiring a rational

basis for a charge on a lesser-included offense, unreasonably limits the circumstances

under which a defendant is entitled to a lesser-included offense instruction.


   13
     See, e.g., Ark. Code Ann. § 5-1-110(c) (1997); Colo. Rev. Stat. § 18-1-408(6) (1999); Del. Code
Ann. tit. 11, § 206(c) (1995); Haw. Rev. Stat. § 701-109 (5) (1985 ); Mo. Rev. Stat. § 556.046.2 (1999);
Utah Code An n. § 76-1-402 (4) (1995).

   14
      See, e.g., State v. Williams, 503 N.W.2d 561, 565 (Neb. 1993) (“[O]nce it is determined that an
offense is a lesser-included one, a court must examine the evidence to determine whether it justifies an
instruction on the lesser-included offense by producing a rational basis for a verdict acquitting defendant
of the offen se cha rged an d conv icting him o f the lesse r offense .”) (citations o mitted); State v. Be rlin, 947
P.2d 700, 705 (Wash. 1997) (“If the evidence would permit a jury to rationally find a defendant guilty of
the lesser offense and acquit him of the greater, a lesser-included offense instruction should be given.”)
(citation omitted).

                                                         19
          The appellate courts of this State have not, however, been very clear in

providing guidance to trial courts regarding when lesser-included offense instructions

should be given. In Templeton v. State, 240 S.W. 789, 791 (Tenn. 1922), the Court

applied a very broad test simply analyzing whether the facts were at all susceptible of

supporting an inference of guilt of the lesser charge. See also State v. Vance, 888
S.W.2d 776, 780-81 (Tenn. Crim. App. 1994). In Strader v. State, 362 S.W.2d 224,
228-29 (Tenn. 1962), the Court held that the lesser-included offense instruction is

required “where the evidence, upon any view the jury may take of it, permits an

inference of guilt as to such lesser-included offenses.” More recently, we restated the
test as follows: “a trial court must instruct the jury on all lesser offenses if the

evidence introduced at trial is legally sufficient to support a conviction for the lesser

offense.” Langford, 994 S.W.2d at 128 (quoting Bolden, 979 S.W.2d at 593); see also

Cleveland, 959 S.W.2d at 553. An analysis of Langford, Bolden, and Cleveland

reveals that this “legally sufficient” language was derived from State v. Trusty, 919

S.W.2d at 305 n. 5. Trusty, in turn, relied on Johnson v. State, 531 S.W.2d 558

(Tenn. 1975); Owen v. State, 221 S.W.2d 515 (1949); and Powers v. State, 97 S.W.
815 (1906). Johnson, however, did not require that evidence be legally sufficient to

support a conviction on the lesser-included offense. Johnson instead held that

defendant is entitled to lesser-included offense instructions “if there is any evidence

which reasonable minds could accept as to any such [lesser] offenses.” 531 S.W.2d
at 559 (emphasis added). Conversely, Owen and Powers stood for the proposition that if no

evidence that would support a finding of guilt of the lesser charge, then the charge should not be given.

See Owen, 221 S.W.2d at 520; Powers, 97 S.W. at 87.15



          When read together, our prior decisions, such as Templeton, Strader, and

Johnson, and our recent decisions, such as Trusty, Cleveland, Bolden, and Langford,
support the application of a two-step analysis for determining whether a lesser-included

offense instruction should be given. First, the trial court must determine whether any


    15
        See also Boyd, 797 S.W.2d at 593 (concluding in first-degree murder case that where there was no evidence the killing
was committed upon a sudden heat produce by adequate provocation, it was not error to fail to charge voluntary manslaughter);
State v. Spadafina, 952 S.W.2d 444, 452 (Tenn. Crim. App. 1996) (determining in first-degree murder case that instruction on
facilitation of first-degree murder was not supported by the proof where the evidence showed unequivocally that the defendant
was a principal in the commission of the offense); State v. Lewis, 978 S.W.2d 558, 565 (Tenn. Crim. App. 1997) (finding in felony
reckless endangerment case that instruction on misdemeanor reckless endangerment was unnecessary where the proof showed
unequivocally that the offense was committed by the use of a deadly weapon, an automobile).

                                                               20
evidence exists that reasonable minds could accept as to the lesser-included offense.

In making this determination, the trial court must view the evidence liberally in the light

most favorable to the existence of the lesser-included offense without making any
judgments on the credibility of such evidence. Second, the trial court must determine if

the evidence, viewed in this light, is legally sufficient to support a conviction for the

lesser-included offense. This two-step analysis is practical, can be easily applied by
the trial courts, and remains broad enough to preserve both the State’s and

defendant’s rights to consider any lesser-included offenses fairly raised by the proof.



        We now apply the above-stated tests to this case to determine whether the jury

should have received instructions on the lesser-included offenses of facilitation and

solicitation.


                             Facilitation of a felony as a lesser-included offense

        The defendant claims reversible error in the trial court’s failure to charge the jury on the offense of

facilitation of a felony. The original indictment charged:

                 [Defendant] intentionally, deliberately and with prem    editation act[ing] to
                 promote or assist the com   mission of first-degree m   urder, or act[ing] to
                 benefit in the proceeds or results of the commission of first-degree
                 murder, by soliciting, directing, aiding, or attempting to aid MICHAEL
                 SPAD   AFINA and VITO LICAR in the intentional, deliberate and
                                                  I
                 premeditated killing of PAUL A. BURNS on or about the 13th day of
                 Decem 1994, thereby becom crim
                         ber,                        ing      inally responsible for the
                 aforesaid conduct of M  ICHAEL SPADAFINA and VITO LICAR (T.C.A.     I
                 39-11-402) and committing the offense of First-degree M       URDER in ,
                 violation of T.C 39-13-202(a)(1), against the peace and dignity of the
                                 .A.
                 State of Tennessee.

The indictment thus expressly charged the defendant with first-degree premeditated murder, based upon
a theory of criminal responsibility.



        Part 4 of Chapter 11 of Title 39 of the Tennessee Code sets forth the various means for incurring
crim liability. A person is punishable to the sam degree as a principal offender if “the offense is
    inal                                         e

committed by the person’s own conduct, by the conduct of another for which the person is criminally

responsible, or by both.” Tenn. Code Ann. § 39-11-401(a) (1997). “Each party to an offense may be

charged with commission of the offense.” § 39-11-401(b).




                                                       21
          A person is criminally responsible for the conduct of another person if that person, acting with the

culpability required for the offense, uses an innocent or irresponsible person to com an offense, see
                                                                                     mit

Tenn. Code Ann. § 39-11-402(1) (1997); or, “acting with intent to prom or assist the com
                                                                      ote               mission of the
offense, or to benefit in the proceeds or results of the offense, the person solicits, directs, aids, or

attempts to aid another person to commit the offense,” § 39-11-402(2) (emphasis added); or, having a

duty (either statutorily imposed or voluntarily undertaken) to prevent the commission of an offense, fails to
make a reasonable effort to do so, with intent by neglecting such a duty to benefit in the proceeds or

results of the offense, or to help in the commission of the offense, see § 39-11-402(3).



          Facilitation of a felony is a lesser degree of crim responsibility than that codified at Tenn. Code
                                                             inal

Ann. § 39-11-402. It is defined as follows:

                     A person is criminally responsible for the facilitation of a felony if,
                     knowing that another intends to com a specific felony, but without the
                                                           mit
                     intent required for criminal responsibility under § 39-11-402(2), the
                     person knowingly furnishes substantial assistance in the com      mission of
                     the felony.

Tenn. Code Ann. § 39-11-403(a) (1997). Facilitation is punishable as an offense of one class lower than

the felony so facilitated. See § 39-11-403(b).16



          First, we note that the Sentencing Commission Comments expressly characterize facilitation as “a

lesser included offense if the defendant’s degree of complicity is insufficient to warrant conviction as a

party.”17 Tenn. Code Ann. § 39-11-403 (1997) Sentencing Commission Comments. In addition, first-
degree premeditated murder based upon the theory of criminal responsibility includes all the elements of

facilitation of first-degree murder except that first-degree murder requires an intentional mental state and

facilitation requires a knowing mental state. Pursuant to Tenn. Code Ann. § 39-11-301(a)(2) (1997),
however, proof that a person acted knowingly is established if there is also proof that the person acted

intentionally. Therefore, facilitation meets the definition of a lesser-included offense under part (a) of our

newly adopted test. In addition, facilitation of an offense is expressly included as a lesser-included
offense under part (c) of the test. We therefore conclude that, under either part (a) or part (c) of the

lesser-included offense definition adopted above, facilitation was a lesser-included offense of the charged

    16
       Other types of criminal responsibility covered in Part 4 of Section 11 in Title 39 are corporate liability, see Tenn. Code Ann.
§ 39-11-404 (1997), individual liability for corporate conduct, see Tenn. Code Ann. § 39-11-405 (1997), and accessory after the
fact, see Tenn. Code Ann. § 39-11-411 (1997).

    17
     "This Court and intermediate courts have often relied on [C]ommission [C]omments as
‘quasi-au thority.’" State v. B louvett , 904 S.W.2d 111, 113 (Tenn. 1995) (quoting State v. Jones, 883
S.W.2d 597, 600 (Te nn. 1994).

                                                                  22
offense in this case. Compare Commonwealth v. Day, 983 S.W.2d 505, 509 n.2 (Ky. 1999) (“Generally,

crim facilitation is a lesser included offense when the defendant is charged with being an accom
    inal                                                                                        plice to

an offense, not the principal offender.”); Chumbler v. C monwealth, 905 S.W 488, 499 (Ky. 1995);
                                                        om                 .2d
see also State v. Lewis, 919 S.W.2d 62, 67 (Tenn. Crim. App. 1995) (“W m conclude that virtually
                                                                      e ust

every time one is charged w a felony by way of criminal responsibility for the conduct of another,
                           ith

facilitation of the felony would be a lesser included offense.”), overruled on other grounds State v.

William 977 S.W 101,106 n.7 (Tenn. 1998).
       s,      .2d



        Having concluded that facilitation was a lesser-included offense of crim responsibility for first-
                                                                                inal
degree murder as that offense was charged in the indictment, we shall attempt to provide guidance to the

trial court concerning instruction upon retrial. The facts developed at trial w susceptible of only two
                                                                               ere

interpretations. Licari testified that the defendant openly discussed hiring him and Spadafina to kill her ex-
husband, that they agreed upon a price, and that the defendant gave theman “advance” in the amount of

$1,500 taken from Burns’s forged check. The defendant, on the other hand, denied knowing Licari other

than meeting himbriefly the night Burns was murdered. She denied soliciting either him or Spadafina to

kill her ex-husband, and she denied that the $1,500 she gave Spadafina was for the purpose of making a

down paym on the murder for hire. Furthermore, she testified that she had Burns’s permission to cash
         ent

the $5,000 check. Therefore, either she was guilty of first-degree murder by soliciting Licari and

Spadafina to kill Burns, or she was wholly innocent of any wrongdoing.



        The defendant now argues that there was a third interpretation: while she did not directly solicit

the murder of Burns, she was aware that it might occur and that she facilitated its commission by forging

Burns’s nam to the check so that the killers might flee the jurisdiction. Thus, she had knowledge for
           e
purposes of a finding of facilitation but not the intent required to hold her liable as a principal. This

argument’s flaw is that absolutely no evidence exists upon which a reasonable juror could reach such a

conclusion. Thus, no instruction on the lesser-included offense of facilitation was warranted. See Boyd,

797 S.W.2d at 593; Owens, 221 S.W.2d at 520; Powers, 97 S.W. at 87. While we agree with the Court of

Criminal Appeals that it was not error to fail to charge facilitation as a lesser-included offense of first-

degree murder under the facts as they developed at the first trial, w caution the trial court that it should
                                                                     e

conduct an independent evaluation of the facts as they are developed at the new trial and decide whether
or not to charge facilitation based on those facts.



                                                       23
                                   Solicitation as a lesser-included offense

        The defendant also complains of the trial court’s failure to charge the jury on the offense of

solicitation of first-degree murder. The offense of solicitation is defined as follows:
                 Whoever, by means of oral, written or electronic communication, directly
                 or through another, intentionally commands, requests or hires another to
                 com a criminal offense, or attem to com
                      mit                              pts       mand, request or hire
                 another to com a criminal offense, with the intent that the crim
                               mit                                                 inal
                 offense be com mitted, is guilty of the offense of solicitation.
Tenn. Code Ann. § 39-12-102(a) (1997). We note that as charged in the indictment, first-degree

premeditated murder based upon the theory of criminal responsibility specifically included solicitation as

one possible means of the commission of this offense. Therefore solicitation is a lesser-included offense
under part (a) of the test enunciated today.



        Furthermore, under part (c) of the lesser-included offense definition adopted above, solicitation to
commit a crime is expressly recognized as a lesser-included offense of the charged offense. It follows

that under either part (a) or part (c) of the definition, solicitation to comm first-degree murder was a
                                                                              it

lesser-included offense in this case.



        Having concluded that solicitation was a lesser-included offense of crim responsibility for first-
                                                                                inal

degree murder as that offense was charged in the indictment, we consider whether it should have been

instructed. Clearly direct evidence from Licari indicated that the defendant solicited him and Spadafina to

kill Burns. As we have recently noted:
                 “[T]he evidence may show that the defendant is guilty of some
                 intermediate offense included within, but lesser than, the crime charged.
                 A trial court’s failure to informthe jury of its option to find the defendant
                 guilty of the lesser offense would im the jury’s truth-ascertainm
                                                        pair                              ent
                 function. C  onsequently, neither the prosecution nor the defense should
                 be allowed, based on their trial strategy, to preclude the jury from
                 considering guilt of a lesser offense included in the crim charged. To
                                                                               e
                 permit this would force the jury to m an ‘all or nothing’ choice between
                                                        ake
                 conviction of the crim charged or complete acquittal, thereby denying
                                          e
                 the jury the opportunity to decide whether the defendant is guilty of a
                 lesser included offense established by the evidence.”
Bolden, 979 S.W.2d at 593 (quoting People v. Barton, 906 P.2d 531, 536 (Cal. 1995)). Whether sufficient

evidence supports a conviction of the charged offense does not affect the trial court’s duty to instruct on

the lesser offense if evidence also supports a finding of guilt on the lesser offense. The jury, not the

judge, performs the function of fact-finder. We conclude that it was error to fail to charge the offense of
solicitation. Again, however, the facts as they develop at the defendant’s new trial w determ whether
                                                                                      ill    ine

an instruction on solicitation is then warranted.

                                                      24
                                                CONCLUSION

        After exhaustively analyzing the facts and law pertinent to the case, we conclude that the

defendant was deprived of the effective assistance of counsel when counsel failed to investigate
adequately and present evidence concerning whether Paul Frappolo, and not the defendant, may have

been responsible for soliciting Burns’s death. For purposes of retrial, we note that the offenses of

facilitation and solicitation are lesser-included offenses of criminal responsibility for first-degree murder as
charged in the defendant’s indictment, and we instruct the trial court to consider jury instructions on those

offenses if legally sufficient evidence at trial supports convictions for these offenses.




                                                    ________________________________
                                                    WILLIAM M. BARKER, JUSTICE




Concur:
Anderson, C.J.
Birch, Drowota, Holder, J.J.




                                                       25